Citation Nr: 0318162	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  95-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from September 1967 
to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for hypertension 
and hepatitis C.  

In his substantive appeal, the veteran indicated that he 
wished to be scheduled for a personal hearing before a 
Veterans Law Judge.  However, he subsequently clarified that 
he wanted a personal hearing before a hearing officer at the 
RO.  This hearing was held in May 1995.

The case was remanded to the RO for further development in 
October 1996 and March 2000.  It has now been returned to the 
Board for appellate review.  

In a May 2003 rating decision, the RO denied service 
connection for post-traumatic stress disorder.  A notice of 
disagreement with this determination has not been associated 
with the record at this time.  Hence, the issue is not before 
the Board and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The medical and other evidence of record does not show 
that the veteran was diagnosed with hypertension in service 
or that the condition is otherwise related to his military 
service, and it was not manifest to a degree of 10 percent or 
more within one year of his discharge from service.  

3.  The medical and other evidence of record does not show 
that the veteran was diagnosed with hepatitis in service; or 
that the currently diagnosed hepatitis C is related to his 
military service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a) 
(2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).  

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, VA letters to the veteran, and the 
Board's remands apprised the veteran of the information and 
evidence needed to substantiate the claim, the law applicable 
in adjudicating the appeal, and the reasons and bases for 
VA's decision.  Furthermore, these documents outline the 
specific medical and lay evidence that was considered when 
the determinations were made, as well as what evidence had 
not been obtained.  In particular, the veteran was informed 
of the enactment of the VCAA in a March 2003, and in the May 
2003 supplemental statement of the case, the new regulations 
were outlined for him.  He was informed that VA would obtain 
his service medical records, VA records, and other pertinent 
federal records, unless they were reported to be unavailable.  
VA would also make reasonable efforts to obtain any 
identified private medical evidence.  However, it was 
ultimately the veteran's responsibility to submit any private 
records.  

There is no indication that any of this correspondence was 
returned as undeliverable.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim, the division of responsibilities between the parties 
in obtaining evidence, and the efforts VA would make to 
secure evidence on his behalf as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) ("Both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.").  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  His service medical records and 
private medical reports are included in the record.  VA 
outpatient treatment reports are in the file, and he was 
afforded several VA examinations and the required opinions 
were requested.  The veteran was also provided the 
opportunity to present testimony at a personal hearing before 
a hearing officer at the RO in May 1995.  He testified that 
he was treated for hepatitis in service at an Air Force 
Hospital in Cam Ranh Bay in Vietnam in May 1971.  He stated 
that his military service in the Philippines was extended due 
to various outbreaks of hepatitis; however, his treatment 
records from this facility were not included with his service 
medical records.  Treatment was not immediately continued 
after his separation from service.  He also reported 
treatment for hypertension within one year of his discharge 
at the Dade County Health Department (DCHD) while he was 
living in Florida.  

In July 1995, DCHD reported that no records pertaining to the 
veteran could be found.  It was suggested that the RO contact 
the Jackson Memorial Hospital.  In a Report of Contact dated 
in October 1995, the RO phoned the DCHD about the veteran's 
medical records.  In February 1996, a representative from 
that organization called and reported that there was no 
record of the veteran's claimed treatment.  Furthermore, 
records from more than seven years ago had been destroyed.  
In October 1995, the National Personnel Records Center (NPRC) 
reported that a search of the 1971 clinical records from the 
6th Convalescent Hospital in Cam Ranh Bay was negative for 
records pertaining to the veteran.  

In February 1996, the RO informed the veteran that records 
from the DCHD could not be found and requested that he submit 
any records in his possession.  He was also informed that 
records from the 6th Convalescent Hospital in Cam Ranh Bay 
were not available.  In April 1996, the veteran reported that 
he was treated at the 6th Convalescent Center in 1970, not 
1971.  

After the case was remanded to the RO in October 1996, the RO 
again asked the veteran to identify his treatment providers 
and provide the necessary releases so the evidence could be 
requested on his behalf.  In January 1997, the RO sent 
letters to Jackson Memorial Hospital and J.R., M.D. (Dr. R.) 
requesting that they provide VA with copies of the veteran's 
medical records.  Records dated in April 1982 were received 
from Jackson Memorial Hospital in January 1997.  In a January 
1997 letter, Dr. R. reported that the veteran was first seen 
in his office in April 1996 and last seen in September 1996.  
Treatment records for that period were submitted.  No other 
records were received.  

In a May 1997 letter, the RO informed the veteran that the 
NPRC had been contacted and records from the 6th Convalescent 
Center in Cam Ranh Bay were requested.  However, a response 
was not received.  He was asked to submit any evidence in his 
possession.  In June 1997, the NPRC responded that the exact 
dates by month of such treatment were required so the records 
could be searched.  In December 1997, the RO again contacted 
the NPRC to obtain any relevant records pertaining to the 
veteran dated in 1970.  

The RO made another attempt to obtain these records from the 
NPRC after the Board remanded the case in March 2000.  In 
September 2000, the NPRC reported that a review of the 
clinical records from the 6th Convalescent Center in Cam Ranh 
Bay for the period from September through December 1970 did 
not show any treatment of the veteran.  

The Board finds that the RO has made reasonable attempts to 
obtain the relevant private medical evidence identified by 
the veteran.  Additionally, the RO has made numerous attempts 
to obtain any relevant federal records and the NPRC reported 
that searches for records pertaining to the veteran's 
treatment for hepatitis in Cam Ranh Bay were unsuccessful.  
There is no indication that further efforts to obtain these 
records would be successful.  Furthermore, there is no 
indication that there exists any evidence that is available 
which has a bearing on this case that has not been obtained 
or requested on the veteran's behalf.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
have not identified any additional pertinent evidence that 
has not been associated with the record.  As such, the Board 
concludes that the duty to assist has been met and there is 
no reasonable possibility that further development would be 
fruitful.  
II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309(a) (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) 
(to be codified in pertinent part at 38 C.F.R. § 3.307).  
If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Hypertension

Service medical records do not show that the veteran was 
diagnosed with hypertension in service.  Upon enlistment 
examination in July 1967, his blood pressure was reported to 
be 122/68.  Upon examination in February 1971, his blood 
pressure was reported to be 118/78.  Clinical evaluation 
showed that the heart was normal.  In his report of medical 
history completed in December 1971, the veteran checked that 
he did not have problems related to his blood pressure.  Upon 
separation examination in December 1971, his blood pressure 
was reported to be 126/78.  His heart was found to be 
clinically normal.  

As discussed above, attempts to obtain records from Dade 
County Department of Health were unsuccessful.  Treatment 
records from Jackson Memorial Hospital dated in 1982 do not 
document a diagnosis of hypertension.  VA progress notes 
indicate that the veteran's blood pressure was tracked from 
January through March 1994.  The readings recorded were:  
130/90; 110/90; 130/90; 122/88; 120/80; 124/90; 118/90; 
120/80; 130/100; 120/80; 120/90; 120/80; and 118/88.  
Clinical records from Dr. R., dated from April 1996 through 
September 1996, indicate that the veteran gave a history of 
intermittent high blood pressure elevations and he underwent 
a cardiac catheterization two years prior.  VA examination 
reports dated in April 1997, January 1998, and September 
1998, reflect that the veteran has been diagnosed with 
hypertension.  The veteran's claims file was fully reviewed 
by the September 1998 examiner.  The veteran provided a 
history of an onset of his hypertension in 1969.  

Based on the evidence of record, the Board finds that service 
connection for hypertension may not be granted.  There is no 
evidence that the veteran was treated for hypertension in 
service and the medical records do not show that he was 
diagnosed with hypertension within one year of his discharge 
from service.  The earliest medical evidence documenting a 
diagnosis of hypertension is dated in the 1990's, more than 
20 years after his separation from service.  Hence, 
continuity of symptomatology has not been demonstrated, and 
the currently diagnosed hypertension has not been shown to be 
causally related to the veteran's military service.  

The Board acknowledges that VA examiners were asked to 
estimate the approximate date of onset of the veteran's 
hypertension; and they did not render a complete opinion.  
However, upon examination in September 1998, the veteran 
provided a history of hypertension since 1969.  This medical 
history clearly conflicts with his assertion that he was 
first treated for hypertension within a year of his discharge 
in 1972, since he was still in service in 1969.  Furthermore, 
there are no clinical records upon which any of the 
physicians could render a meaningful opinion on this point.  
Such opinion would only be based upon speculation in light of 
the veteran's reported history, which is clearly 
inconsistent, and would not be sufficient upon which to base 
a grant of service connection in this case.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  

The veteran has offered his own testimony and opinion that 
his hypertension was initially diagnosed within one year of 
his discharge from service.  However, the medical evidence 
does not support this assertion, and as noted above, his 
assertions as to the date of onset of the disability have not 
been consistent.  In fact, the veteran has not provided any 
medical evidence to show that he has had hypertension since 
his discharge from service, and the RO has made reasonable 
attempts to obtain the private medical evidence identified by 
the veteran.  The earliest a diagnosis of the hypertension is 
shown is in the 1990's.  Furthermore, his opinion is not 
probative on the issue because lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  Espiritu, supra.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Hence, service 
connection for hypertension is denied.  See Gilbert, supra.  

B.  Hepatitis C

Service medical records do not show that the veteran was 
treated for hepatitis in service.  He has asserted that he 
was in Vietnam in 1970 when he was first treated for the 
condition, and that these records were not associated with 
his service medical records after his discharge.  However, 
numerous searches by the NPRC have not yielded any documents 
to verify the veteran's assertions that he was treated at the 
6th Convalescent Hospital in Cam Ranh Bay.  Furthermore, 
entries in his service medical records show that he was in 
the Philippines from March through October 1970, and no 
discussion of hepatitis was included in the notes.  Another 
notation in January 1971 indicated that the veteran was in 
the Philippines.  Again, there was no discussion of any 
treatment for hepatitis at that time or in the preceding 
months.  Furthermore, upon examinations in February 1971 and 
December 1971, there was no mention of the veteran's 
treatment for hepatitis; and the veteran did not list it in 
the Report of Medical History that he completed in 
conjunction with the December 1971 examination.  

Current medical evidence shows that the veteran has been 
diagnosed with hepatitis C, and he has tested positive for 
hepatitis B core antibody.  However, it has not been 
confirmed by medical opinion or other competent medical 
evidence that the veteran was treated for hepatitis in 
service, or that the currently diagnosed Hepatitis C was 
related to his military service.  Upon VA examination in 
September 1998, the examiner concluded that although there 
was evidence of past hepatitis B activity, the date of onset 
was unclear.  Again, the Board notes that there are no 
clinical records upon which a meaningful opinion on this 
point could be based, and the veteran's reported history 
alone is insufficient.  See LeShore, supra.  

The veteran has offered his own testimony and opinion that he 
was first treated for hepatitis in service.  However, the 
medical evidence of record does not tend to support this 
assertion.  Furthermore, his opinion is not probative on the 
issue because lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  In conclusion, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Hence, service connection for hepatitis C 
must also be denied.  See Gilbert, supra.  


ORDER

Service connection for hypertension is denied.

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

